Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Withdrawn claims 30-41 are cancelled.  Where an appellant withdraws some of the appealed claims (i.e., claims subject to a ground of rejection that the appellant did not present for review in the briefs and the Board reverses the examiner on the remaining appealed claims, the withdrawal is treated as an authorization to cancel the withdrawn claims. 
Notice of Allowance 
 	Claims 21-23, and 25-29 are allowed.  All rejections are withdrawn.  The remarks of 10-2-20 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
 	Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claim 21.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or in combination with any other prior art of record of “[a] method for tracking activation of an advanced driver assistance (“ADA”) system of a vehicle, the method comprising:
detecting a driving context with a plurality of sensors, 
wherein detecting the driving context comprises 
detecting current vehicle-related information, 
current occupant-related information, and 
exterior environmental and 
object information;
at a first time, 
determining, with 
a processor, 
a first optimum automation level of a plurality of automation levels of the ADA system, 
the plurality of automation levels comprising 
Automation Level 0, 
Automation Level 1, 
Automation Level 2, 
Automation Level 3, 
Automation Level 4, and 
Automation Level 5, 
wherein the first optimum automation level is determined based on 
a risk score based on each of 
the current vehicle-related information, 
current occupant-related information, and 
exterior environmental information, and 
exterior object information;
initiating, with the processor, a first automation level of the ADA system;
determining, with the processor, 
a change type associated with the initiating of the
first automation level:
in response to initiating the first  automation level, 
creating, with the processor, 
a first entry in a database, 
wherein the first database entry comprises 
a timestamp associated with the initiation of the first automation level of the ADA system, 
an indication of the change type associated with the initiating of the first automation level, and 
an indication of which level of the plurality of automation levels was initiated; and
transmitting, with a communication system, the first entry in the database to a third party via a communication network”.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668